FILED
                            NOT FOR PUBLICATION                             DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50264

               Plaintiff - Appellee,             D.C. No. 3:08-cr-00011-LAB

 v.
                                                 MEMORANDUM*
OLIVER STRATTON FARNSWORTH,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Oliver Stratton Farnsworth appeals from the district court’s judgment and

challenges the 12-month sentence imposed following revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Farnsworth argues that the district court procedurally erred by improperly

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
considering at sentencing the need to punish him and promote respect for the law,

and by basing its sentence on clearly erroneous facts. We review for harmless

error. See United States v. Munoz-Camarena, 631 F.3d 1028, 1030 (9th Cir.

2011). The record reflects that the district court properly based its decision on the

18 U.S.C. § 3583(e) sentencing factors, including Farnsworth’s repeated breaches

of the court’s trust. See United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir.

2006). The court expressly disavowed any reliance on the need to punish

Farnsworth for his violation conduct. Further, the court did not base its sentence

on any clearly erroneous fact. See United States v. Carty, 520 F.3d 984, 993 (9th

Cir. 2008) (en banc). Finally, contrary to Farnsworth’s contention, his within-

Guidelines sentence is substantively reasonable in light of the section 3583(e)

factors and the totality of the circumstances, including his criminal history and

prior violations of supervised release. See Gall v. United States, 552 U.S. 38, 51

(2007).

      The government’s unopposed motion to supplement the record is granted.

      AFFIRMED.




                                           2                                    15-50264